ZEHMER, Judge
(Dissenting).
I conclude that the rule in question, rule 21M-20.015, constitutes an invalid exercise of delegated legislative authority because it exceeds the statutory authority delegated to the Board of Medicine by the statutes cited as authority for this rule, and that the implementation of this rule as presently framed will adversely affect appellants, individually or in their representative capacities. Therefore, the appealed order errs in denying appellants standing to challenge the validity of the rule and errs in upholding the validity of the rule. Accordingly, I respectfully dissent.